


Exhibit 10.3

 

THE MACERICH COMPANY
[2013] LTIP UNIT AWARD AGREEMENT

 

[2013] LTIP UNIT AWARD AGREEMENT made as of date set forth on Schedule A hereto
between The Macerich Company, a Maryland corporation (the “Company”), its
subsidiary The Macerich Partnership, L.P., a Delaware limited partnership and
the entity through which the Company conducts substantially all of its
operations (the “Partnership”), and the party listed on Schedule A (the
“Grantee”).

 

RECITALS

 

A.                                    The Grantee is a key employee of the
Company or one of its Subsidiaries or affiliates and provides services to the
Partnership.

 

B.                                    Pursuant to its Long-Term Incentive Plan
(“LTIP”) the Company can award units of limited partnership interest of the
Partnership designated as “LTIP Units” in the Partnership Agreement (as defined
herein) under The Macerich Company 2003 Equity Incentive Plan, as amended (the
“2003 Plan”), to provide certain key employees of the Company or its
Subsidiaries and affiliates, including the Grantee, in connection with their
employment with the long-term incentive compensation described in this Award
Agreement (this “Agreement” or “Award Agreement”), and thereby provide
additional incentive for them to promote the progress and success of the
business of the Company and its Subsidiaries and affiliates, including the
Partnership, while increasing the total return to the Company’s stockholders. 
[2013] LTIP Units (as defined herein) have been awarded by the Compensation
Committee (the “Committee”) of the Board of Directors of the Company (the
“Board”) pursuant to authority delegated to it by the Board as set forth in the
Committee’s charter, including authority to make grants of equity interests in
the Partnership which may, under certain circumstances, become exchangeable for
shares of the Company’s Common Stock reserved for issuance under the 2003 Plan,
or any successor equity plan (as any such plan may be amended, modified or
supplemented from time to time, collectively the “Stock Plan”).  This Agreement
evidences an award to the Grantee under the LTIP (this “Award”), which is
subject to the terms and conditions set forth herein.

 

C.                                    The Grantee was selected by the Committee
to receive this Award as one of a select group of highly compensated or
management employees who, through the effective execution of their assigned
duties and responsibilities, are in a position to have a direct and measurable
impact on the Company’s long-term financial results.  Effective as of the grant
date specified in Schedule A hereto, the Committee awarded to the Grantee the
number of [2013] LTIP Units (as defined herein) set forth in Schedule A.

 

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:

 

1.                                      Administration.  The LTIP and all awards
thereunder, including this Award, shall be administered by the Committee, which
in the administration of the LTIP shall have all the powers and authority it has
in the administration of the Stock Plan, as set forth in the Stock Plan.  The
Committee may from time to time adopt any rules or procedures it deems necessary
or desirable for the proper and efficient administration of the LTIP, consistent
with the terms hereof

 

--------------------------------------------------------------------------------


 

and of the Stock Plan.  The Committee’s determinations and interpretations with
respect to the LTIP and this Agreement shall be final and binding on all
parties.

 

2.                                      Definitions.  Capitalized terms used
herein without definitions shall have the meanings given to those terms in the
Stock Plan.  In addition, as used herein:

 

“Award [2013] LTIP Units” has the meaning set forth in Section 3(a).

 

“Award [2013]-2 LTIP Units” has the meaning set forth in Section 3(b).

 

“Cause” for termination of the Grantee’s employment means that the Company,
acting in good faith based upon the information then known to the Company,
determines that the Grantee has:

 

(a)                                 failed to perform in a material respect
without proper cause his obligations under the Grantee’s Service Agreement (if
one exists);

 

(b)                                 been convicted of or pled guilty or nolo
contendere to a felony; or

 

(c)                                  committed an act of fraud, dishonesty or
gross misconduct which is materially injurious to the Company.

 

Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Applicable Board (as defined below) or upon the instructions
of the Chief Executive Officer of the Company or based upon the advice of
counsel or independent accountants for the Company shall be conclusively
presumed for purposes of this Agreement to be done, or omitted to be done, by
the Grantee in good faith and in the best interests of the Company.  The
cessation of employment of the Grantee shall not be deemed to be for Cause under
clause (a) or (c) above unless and until there shall have been delivered to the
Grantee a copy of a resolution duly adopted by the affirmative vote of at least
a majority of the entire membership of the Applicable Board (excluding the
Grantee and any relative of the Grantee, if the Grantee or such relative is a
member of the Applicable Board) at a meeting of the Applicable Board called and
held for such purpose (after reasonable notice is provided to the Grantee and
the Grantee is given an opportunity, together with counsel for the Grantee, to
be heard before the Applicable Board), finding that, in the good faith opinion
of the Applicable Board, the Grantee is guilty of the conduct described in
clause (a) or (c) above, and specifying the particulars thereof in reasonable
detail.  For purposes of the definition of Cause, “Applicable Board” means the
Board or, if the Company is not the ultimate parent corporation of the Company
and its Affiliates and is not publicly-traded, the board of directors of the
ultimate parent of the Company.

 

“Change of Control” means any of the following:

 

(a)                                 The acquisition by any Person of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 33% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this definition, the
following

 

2

--------------------------------------------------------------------------------


 

acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate of the Company or successor or
(iv) any acquisition by any entity pursuant to a transaction that complies with
(c)(i), (c)(ii) and (c)(iii) below;

 

(b)                                 Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board (including for
these purposes, the new members whose election or nomination was so approved,
without counting the member and his predecessor twice) shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

(c)                                  Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or any of its subsidiaries, a sale or other disposition of
all or substantially all of the assets of the Company, or the acquisition of
assets or stock of another entity by the Company or any of its subsidiaries
(each, a “Business Combination”), in each case unless, following such Business
Combination, (i) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets directly or through one or more subsidiaries (“Parent”)) in substantially
the same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any entity
resulting from such Business Combination or a Parent or any employee benefit
plan (or related trust) of the Company or such entity resulting from such
Business Combination or Parent) beneficially owns, directly or indirectly, 20%
or more of, respectively, the then-outstanding shares of common stock of the
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such entity, except to the extent that
the ownership in excess of 20% existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors or trustees
of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

 

(d)                                 Approval by the stockholders of the Company
of a complete liquidation or dissolution of the Company.

 

3

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means shares of the Company’s common stock, par value $0.01 per
share, either currently existing or authorized hereafter.

 

“Continuous Service” means the continuous service to the Company or any
Subsidiary or affiliate, without interruption or termination, in any capacity of
employee, or, with the written consent of the Committee, consultant.  Continuous
Service shall not be considered interrupted in the case of (A) any approved
leave of absence, (B) transfers among the Company and any Subsidiary or
affiliate, or any successor, in any capacity of employee, or with the written
consent of the Committee, consultant, or (C) any change in status as long as the
individual remains in the service of the Company and any Subsidiary or affiliate
in any capacity of employee, member of the Board or (if the Company specifically
agrees in writing that the Continuous Service is not uninterrupted) a
consultant.  An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.

 

“Current Distributions” has the meaning set forth in Section 7(b).

 

“Contingent Distributions” has the meaning set forth in Section 7(c).

 

“Disability” means (1) a “permanent and total disability” within the meaning of
Section 22(e)(3) of the Code, or (2) the absence of the Grantee from his duties
with the Company on a full-time basis for a period of nine months as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Grantee or his legal representative (such agreements as to acceptability
not to be unreasonably withheld).  “Incapacity” as used herein shall be limited
only to a condition that substantially prevents the Grantee from performing his
or her duties.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” of a Share as of a particular date means the fair market
value of a Share as determined by the Committee using any reasonable method and
in good faith (such determination will be made in a manner that satisfies
Section 409A of the Code and in good-faith as required by Section 422(c)(1) of
the Code); provided that (a) if Shares are then listed on a national stock
exchange, the closing sales price per Share on the principal national stock
exchange on which Shares are listed on such date (or, if such date is not a
trading date on which there was a sale of such Shares on such exchange, the last
preceding date on which there was a sale of Shares on such exchange), (b) if
Shares are not then listed on a national stock exchange but are then traded on
an over-the-counter market, the average of the closing bid and asked prices for
Shares in the principal over-the-counter market on which Shares are traded on
such date (or, if such date is not a trading date on which there was a sale of
Shares on such market, for the last preceding date on which there was a sale of
Shares in such market), or (c) if Shares are not then listed on a national stock
exchange or traded on an over-the-counter market, such value as the Committee in
its discretion may in good faith determine; provided that, where Shares are so
listed or traded, the Committee may make such discretionary determinations where
Shares have not been traded for 10 trading days.

 

4

--------------------------------------------------------------------------------


 

“Good Reason” means an action taken by the Company, without the Grantee’s
written consent thereto, resulting in a material negative change in the
employment relationship.  For these purposes, a “material negative change in the
employment relationship” shall include, without limitation, any one or more of
the following reasons, to the extent not remedied by the Company within 30 days
after receipt by the Company of written notice from the Grantee provided to the
Company within 90 days (the “Cure Period”) of the Grantee’s knowledge of the
occurrence of an event or circumstance set forth in clauses (a) through
(e) below specifying in reasonable detail such occurrence:

 

(a)                                 the assignment to the Grantee of any duties
materially inconsistent in any respect with the Grantee’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities, or any other material diminution in such position, authority,
duties or responsibilities (whether or not occurring solely as a result of the
Company’s ceasing to be a publicly traded entity);

 

(b)                                 a change in the Grantee’s principal office
location to a location further away from the Grantee’s home which is more than
30 miles from the Grantee’s current principal office;

 

(c)                                  the taking of any action by the Company to
eliminate benefit plans in which the Grantee participated in or was eligible to
participate in immediately prior to a Change of Control without providing
substitutes therefor, to materially reduce benefits thereunder or to
substantially diminish the aggregate value of the incentive awards or other
fringe benefits; provided that if neither a surviving entity nor its parent
following a Change of Control is a publicly-held company, the failure to provide
stock-based benefits shall not be deemed good reason if benefits of comparable
value using recognized valuation methodology are substituted therefor; and
provided further that a reduction or elimination in the aggregate of not more
than 10% in aggregate benefits in connection with across the board reductions or
modifications affecting similarly situated persons of executive rank in the
Company or a combined organization shall not constitute Good Reason;

 

(d)                                 any one or more reductions in the Grantee’s
Base Salary that, individually or in the aggregate, exceed 10% of the Grantee’s
Base Salary; or

 

(e)                                  any material breach by the Company of the
Grantee’s Service Agreement (if one exists).

 

In the event that the Company fails to remedy the condition constituting Good
Reason during the applicable Cure Period, the Grantee’s “separation from
service” (within the meaning of Section 409A of the Code) must occur, if at all,
within two years following the occurrence of such condition in order for such
termination as a result of such condition to constitute a termination for Good
Reason.  If the Grantee suffers a Disability or dies following the occurrence of
any of the events described in clauses (a) through (e) above and the Grantee has
given the Company the requisite written notice but the Company has failed to
remedy the situation prior to such physical or mental incapacity or death, the
Grantee’s physical or mental incapacity or death shall not affect the ability of
the Grantee or his heirs or beneficiaries, as applicable, to treat the Grantee’s
termination of employment as a termination for Good Reason.

 

5

--------------------------------------------------------------------------------


 

For purposes of the definition of Good Reason, the term “Base Salary” means the
annual base rate of compensation payable to Grantee by the Company as of the
Grantee’s date of termination, before deductions or voluntary deferrals
authorized by the Grantee or required by law to be withheld from the Grantee by
the Company.  Salary excludes all other extra pay such as overtime, pensions,
severance payments, bonuses, stock incentives, living or other allowances, and
other perquisites.

 

“[2013] LTIP Units” means units of limited partnership interest of the
Partnership designated as “LTIP Units” in the Partnership Agreement awarded
pursuant to this Agreement under the LTIP having the rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption set forth in the Partnership Agreement.  Unless the
context otherwise requires, the term “[2013] LTIP Units” shall include all Award
[2013] LTIP Units and Award [2013]-2 LTIP Units.

 

“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of the Partnership, dated as of March 16, 1994, among the Company, as
general partner, and the limited partners who are parties thereto, as amended
from time to time.

 

“Peer REIT” means each of the business entities qualified as real estate
investment trusts (“REITs”) that are part of the constituent companies contained
in the FTSE NAREIT ALL EQUITY REITs Index, which excludes REITs classified as
“hybrid REITs” and all REITs classified as “mortgage REITs” included in the FTSE
NAREIT Index.  The Committee may in its sole and absolute discretion exclude
from the group of Peer REITs any REIT (A) that is in bankruptcy at any point
during the Performance Period or (B) that was added to or removed from the FTSE
NAREIT Index during the Performance Period or otherwise was not part of the
index for the full Performance Period.  In lieu of excluding such Peer REIT
altogether, the Committee may adjust the calculation of Total Return to the
extent determined by the Committee in its reasonable discretion.

 

“Peer REIT Total Return” means, for a Peer REIT, with respect to the Performance
Period, the absolute total stockholder return of the common equity of such Peer
REIT during the Performance Period, calculated in the same manner as Total
Return is calculated for the Company.

 

“Performance Period” means, the period commencing on (and including) January 1,
[2013] and concluding on (and including) the earliest of (a) December 31,
[2013], (b) the date of a Change of Control or (c) the date of a Qualified
Termination.

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).

 

“Qualified Termination” means a termination of the Grantee’s employment (A) by
the Company for no reason, or for any reason other than for Cause, death or
Disability, (B) by the Grantee for Good Reason, or (C) as a result of the
Grantee’s death or Disability.

 

[“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement, including, without limitation, management
continuity agreement, then

 

6

--------------------------------------------------------------------------------


 

in effect between the Grantee, on the one hand, and the Company or one of its
affiliates, on the other hand, as amended or supplemented through such date. ]*

 

“Share Price” means, as of a particular date, the Fair Market Value of one Share
for such date; provided further, however, that if such date is the date upon
which a Transactional Sale Event occurs, the Share Price as of such date shall
be equal to the fair market value in cash, as determined by the Committee, of
the total consideration paid or payable in the transaction resulting in the
Transactional Sale Event for one Share.

 

“Share” means a share of Common Stock, subject to adjustments pursuant to
Section 6.2 of the 2003 Plan.

 

“Total Return” means, with respect to the Performance Period, the compounded
total annual return that would have been realized by a stockholder who
(1) bought one Share on the first day of the Performance Period at the Share
Price on the date immediately preceding such day, (2) reinvested each dividend
and other distribution declared during such period of time with respect to such
Share (and any other Shares previously received upon reinvestment of dividends
or other distributions) in additional Shares at the Share Price on the
applicable dividend payment date, and (3) sold such Shares on the last day of
such Performance Period at the Share Price on such date.  As set forth in, and
pursuant to, Section 9 of this Agreement, appropriate adjustments to the Total
Return shall be made to take into account all stock dividends, stock splits,
reverse stock splits and the other events set forth in Section 9 that occur
during the Performance Period.  In calculating Total Return, it is the current
intention of the Committee to use total return to stockholders data for the
Company and the Peer REITs available from one or more third party sources,
though the Committee reserves the right to retain the services of a consultant
to analyze relevant data or perform necessary calculations in its reasonable
discretion for purposes of this Award.

 

“Transactional Sale Event” means (a) a Change of Control described in clause
(a) of the definition thereof as a result of a tender offer for Shares or (b) a
Change of Control described in clause (c) of the definition thereof.

 

“Units” means Partnership Units (as defined in the Partnership Agreement) that
are outstanding or are issuable upon the conversion, exercise, exchange or
redemption of any securities of any kind convertible, exercisable, exchangeable
or redeemable for Partnership Units.

 

3.                                      Award of [2013] LTIP Units.

 

(a)                                 On the terms and conditions set forth in
this Agreement, as well as the terms and conditions of the Stock Plan, the
Grantee is hereby granted this Award consisting of the number of [2013] LTIP
Units set forth on Schedule A hereto, which is incorporated herein by reference
(the “Award [2013] LTIP Units”).

 

(b)                                 If pursuant to Section 4 hereof vesting
above 100% of the Award [2013] LTIP Units occurs, an additional number of [2013]
LTIP Units shall be granted to the Grantee to cover the excess vesting
percentage based on the calculations to be made pursuant to Section 4 hereof
(the “Award [2013]-2 LTIP Units”) and issued under the Partnership Agreement
effective

 

7

--------------------------------------------------------------------------------


 

as of the last day of the Performance Period.  In connection with any such
subsequent grant of Award [2013]-2 LTIP Units the Grantee shall execute and
deliver to the Company and the Partnership such documents, comparable to the
documents executed and delivered in connection with this Agreement, as the
Company and/or the Partnership reasonably request in order to comply with all
applicable legal requirements, including, without limitation, federal and state
securities laws.

 

(c)                                  If pursuant to Section 3(b) hereof Award
[2013]-2 LTIP Units are granted and issued to the Grantee, a payment in cash
shall be made to the Grantee as soon as practicable after the time of such grant
and issuance in an amount equal to (i) the total amount of all distributions
(regular, special, extraordinary or otherwise) paid with respect to one Unit
between the date of grant of the Award [2013] LTIP Units and the LTIP Unit
Distribution Participation Date provided in Section 7(a) multiplied by (ii) the
number of Award [2013]-2 LTIP Units granted and issued pursuant to
Section 3(b) hereof.

 

(d)                                 [2013] LTIP Units shall constitute and be
treated as the property of the Grantee as of the applicable grant date, subject
to the terms of this Agreement and the Partnership Agreement.  Every grant of
[2013] LTIP Units to the Grantee pursuant to this Award shall be set forth in
minutes of the meetings of the Committee.  [2013] LTIP Units will be:
(A) subject to vesting and/or forfeiture to the extent provided in Section 4;
and (B) subject to restrictions on sale as provided in Section 8 hereof.

 

4.                                      Vesting of [2013] LTIP Units.

 

(a)                                 The percentage of the Grantee’s Award [2013]
LTIP Units that will become vested at the end of the Performance Period will be
based on the percentile rank of the Company’s Total Return relative to the Peer
REIT Total Return for the Peer REITs for the Performance Period as set forth
below, except as set forth in Section 5 hereof.

 

Percentile Rank

 

Percentage of Award Earned

At or above the 75th percentile (tier 3)

 

200% of the Award [2013] LTIP Units

At the 50th percentile (tier 2)

 

100% of the Award [2013] LTIP Units

At the 25th percentile (tier 1)

 

50% of the Award [2013] LTIP Units

Below the 25th percentile

 

0% of the Award [2013] LTIP Units

 

The percentile rank above shall be calculated using the following conventions:

 

Percentile Rank =

X

 

Y

 

Where:

 

X =                             the number of Peer REITs with a Peer REIT Total
Return lower than the Company’s Total Return during the Performance Period.

 

Y =                             the total number of Peer REITs minus 1.

 

8

--------------------------------------------------------------------------------


 

If Percentile Rank as calculated above is a not a whole number, then the award
earned shall be calculated as if the calculation resulted in a percentile rank
equal to the next higher whole integer.

 

If the percentile rank falls between two tiers, the award earned will be
calculated using linear interpolation, such that for every additional percentile
of rank between Tier 1 and Tier 2 an additional 2% of the Award [2013] LTIP
Units will be earned and for every additional percentile of rank between Tier 2
and Tier 3 an additional 4% of the Award [2013] LTIP Units will be earned.  For
example: (i) at the 34th percentile rank 68% of the Award [2013] LTIP Units will
be earned {50% + [(9/25) x (50%)] = 68%}; and (ii) at the 71st percentile rank
184% of the Award [2013] LTIP Units will be earned {100% + [(21/25) x (100%)] =
184%}.

 

Vesting of the Grantee’s [2013] LTIP Units shall occur as of the last day of the
Performance Period regardless of when the Committee completes its determination
of percentile rank or any other calculations or assessments related to its
determination of the vesting percentage.  If, as a result of performance above
the 50th percentile, the percentage of the Grantee’s Award [2013] LTIP Units
that will become vested as of the end of the Performance Period exceeds 100%,
then Award [2013]-2 LTIP Units shall be granted and issued as of the vesting
date pursuant to Section 3(b) and shall be immediately vested upon such grant
and issuance.

 

For the avoidance of doubt, assuming no Change of Control (i.e. the last day of
the Performance period is December 31, [2013]), the intent of this
Section 4(a) is that (i) the Company’s Total Return will be calculated using as
the first input the closing sales price per Share on the New York Stock Exchange
on December 31, [2012] and as the last input the closing sales price per Share
on the New York Stock Exchange on December 31, [2013], and (ii) each Peer REIT’s
Total Return will be calculated using as the first input the Fair Market Value
of a common share of such Peer REIT on December 31, [2012] and as the last input
the Fair Market Value of a common share of such Peer REIT on December 31,
[2013].

 

(b)                                 Notwithstanding the foregoing, if for the
Performance Period the Company’s Total Return on an absolute basis is less than
3%, then the Committee may in its sole and absolute discretion make equitable
adjustments to the vesting criteria for the Award [2013] LTIP Units set forth in
Section 4(a) regardless of the percentile rank of the Company’s Total Return
relative to the Peer REIT Total Return of the Peer REITs.  In addition, the
Committee may, upon consideration of the statistical data for the Peer REITs
relative to Peer REIT Total Return for the Performance Period, exercise its
reasonable discretion to allow for vesting of Award [2013] LTIP Units under
Section 4(a) on a basis other than a strict mathematical calculation of
percentile rank to the extent appropriate in light of the circumstances.  By way
of illustration, the foregoing would allow the Committee to provide for vesting
to occur at a particular level if the Peer REIT Total Return of a number of Peer
REITs is clustered within a narrow range such that the effect of the precise
calculation of percentile rank would be that vesting would not occur or occur at
a lower level.

 

(c)                                  Any Award [2013] LTIP Units that do not
become vested pursuant to this Section 4 shall, without payment of any
consideration by the Partnership, automatically and without notice terminate, be
forfeited and be and become null and void as of the end of the Performance
Period, and neither the Grantee nor any of his successors, heirs, assigns, or
personal

 

9

--------------------------------------------------------------------------------

 

representatives will thereafter have any further rights or interests in such
unvested Award [2013] LTIP Units.

 

5.                                      Change of Control or Termination of
Grantee’s Service Relationship.

 

(a)                                 [If the Grantee is a party to a Service
Agreement, the provisions of Sections 5(b), 5(c) and 5(d) below shall govern the
vesting of the Grantee’s Award [2013] LTIP Units exclusively in the event of a
Change of Control or termination of the Grantee’s service relationship with the
Company or any Subsidiary or affiliate, unless the Service Agreement contains
provisions that expressly refer to this Section 5 and provides that those
provisions of the Service Agreement shall instead govern the vesting of the
Grantee’s Award [2013] LTIP Units.  The foregoing sentence will be deemed an
amendment to any applicable Service Agreement to the extent required to apply
its terms consistently with this Section 5, such that, by way of illustration,
any provisions of the Service Agreement with respect to accelerated vesting or
payout of the Grantee’s bonus or incentive compensation awards in the event of
certain types of terminations of Grantee’s service relationship (such as, for
example, termination at the end of the term, termination without Cause by the
employer or termination for Good Reason by the employee) shall not be
interpreted as requiring that any calculations set forth in Section 4 hereof be
performed, or vesting occur with respect to this Award other than as
specifically provided in this Section 5.]*  In the event an entity ceases to be
a Subsidiary or affiliate of the Company, such action shall be deemed to be a
termination of employment of all employees of that entity for purposes of this
Agreement, provided that the Committee, in its sole and absolute discretion, may
make provision in such circumstances for accelerated vesting of some or all of
the Grantee’s unvested Award [2013] LTIP Units that have not previously been
forfeited and, if applicable, for the granting of Award [2013]-2 LTIP Units
effective immediately prior to such event.

 

(b)                                 In the event of a Change of Control or
Qualified Termination prior to December 31, [2013], then:

 

(i)                                     the calculations provided in Section 4
hereof shall be performed effective as of the date of the Change of Control or
Qualified Termination as if the Performance Period ended on such date;

 

(ii)                                  the number of Award [2013] LTIP Units
resulting from the above calculations shall automatically and immediately be
earned and become vested as of the date of the Change of Control or Qualified
Termination;

 

(iii)                               if pursuant to the above calculations
vesting above 100% of the Award [2013] LTIP Units occurs, the appropriate number
of Award [2013]-2 LTIP Units shall be granted and issued to the Grantee to cover
the excess vesting percentage based on such calculations and such Award [2013]-2
LTIP Units shall be immediately vested.  In connection with any such subsequent
grant of Award [2013]-2 LTIP Units the Grantee shall execute and deliver to the
Company and the Partnership such documents, comparable to the documents executed
and delivered in connection with this Agreement, as the Company and/or the
Partnership reasonably request in order to comply with all applicable legal
requirements, including, without limitation, federal and state securities laws;
and

 

10

--------------------------------------------------------------------------------


 

(iv)                              following the date of the Change of Control or
Qualified Termination no further calculations pursuant to Section 4 hereof shall
be performed.  Any Award [2013] LTIP Units that do not become vested pursuant to
this Section 5(b) shall, without payment of any consideration by the
Partnership, automatically and without notice terminate, be forfeited and be and
become null and void, and neither the Grantee nor any of his successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such unvested Award [2013] LTIP Units.

 

(c)                                  Notwithstanding the foregoing, in the event
vesting pursuant to this Section 5(b) is determined to constitute “nonqualified
deferred compensation” subject to Section 409A of the Code, then, to the extent
the Grantee is a “specified employee” under Section 409A of the Code subject to
the six-month delay thereunder, any such vesting or related payments to be made
during the six-month period commencing on the Grantee’s “separation from
service” (as defined in Section 409A of the Code) shall be delayed until the
expiration of such six-month period.

 

(d)                                 In the event of a termination of employment
or other cessation of the Grantee’s Continuous Service other than a Qualified
Termination, effective as of the date of such termination or cessation, all
[2013] LTIP Units except for those that had previously been earned and become
vested pursuant to Section 4 hereof shall automatically and immediately be
forfeited by the Grantee.  Any forfeited Award [2013] LTIP Units shall, without
payment of any consideration by the Partnership, automatically and without
notice be and become null and void, and neither the Grantee nor any of his
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interests in such forfeited Award [2013] LTIP Units.  If the
Grantee’s employment with the Company or a Subsidiary or affiliate terminates as
a result of his or her Retirement, the Committee may, on a case-by-case basis
and in its sole discretion, provide for accelerated or continued vesting of some
or all of the Grantee’s unvested Award [2013] LTIP Units that have not
previously been forfeited and, if applicable, for the granting of Award [2013]-2
LTIP Units, in each case effective prior to the Retirement.

 

(e)                                  [To the extent that the Grantee’s Service
Agreement entitles the Grantee to receive any severance payments, or any other
similar term used in the Grantee’s Service Agreement, from the Company in case
of a termination of the Grantee’s employment following a Change of Control or a
similar event (“Change of Control Benefits”), then for purposes of calculating
the Grantee’s entitlement to such Change of Control Benefits any of the Award
[2013] LTIP Units that vest pursuant to Section 4(a) (including any Award
[2013]-2 LTIP Units granted pursuant to Section 3(b) hereof) shall be included
as part of the Grantee’s bonus amount, or any other similar term used in the
Grantee’s Service Agreement, for the Performance Period.  The value of such
vested [2013] LTIP Units for purposes of determining such bonus amount shall be
calculated by multiplying the Share Price as of end of the Performance Period by
the sum of (i) the number of Award [2013] LTIP Units that vested on such date
and (ii) the number of Award [2013]-2 LTIP Units, if any, granted pursuant to
Section 3(b) hereof.]*

 

(f)                                   To the extent that Schedule A provides for
amounts or schedules of vesting that conflict with the provisions of this
Section 5, the provisions of Schedule A will be controlling and determinative.

 

11

--------------------------------------------------------------------------------


 

6.                                      Payments by Award Recipients.  No amount
shall be payable to the Company or the Partnership by the Grantee at any time in
respect of this Award.

 

7.                                      Distributions.  Distributions on [2013]
LTIP Units will be paid in accordance with the Partnership Agreement as modified
hereby as follows:

 

(a)                                 The LTIP Unit Distribution Participation
Date (as defined in the Partnership Agreement) with respect to those [2013] LTIP
Units that have become vested in accordance with Sections 4 or 5 hereof shall
be, with respect to both Award [2013] LTIP Units and Award [2013]-2 LTIP Units,
the effective date of vesting of Award [2013] LTIP Units (i.e. the last day of
the Performance Period).  Vested [2013] LTIP Units shall be entitled to receive
the full distribution payable on Units outstanding as of the record date next
following the date set forth in the preceding sentence, whether or not they will
have been outstanding for the whole period.

 

(b)                                 Prior to the LTIP Unit Distribution
Participation Date provided in Section 7(a) above, Award [2013] LTIP Units shall
be entitled to receive 10% of regular periodic distributions payable to holders
of Units (the “Current Distributions”) and 0% of special, extraordinary or other
distributions made not in the ordinary course.

 

(c)                                  An amount equal to (i) the difference
between (x) all distributions (regular, special, extraordinary or otherwise)
paid with respect to one Unit between the date of grant of the Award [2013] LTIP
Units and the LTIP Unit Distribution Participation Date provided in
Section 7(a) and (y) the Current Distributions paid with respect to one Award
[2013] LTIP Unit up to the LTIP Unit Distribution Participation Date provided in
Section 7(a) (such difference, the “Contingent Distributions”) multiplied by
(ii) the number of Award [2013] LTIP Units shall be credited to a notional
(unfunded) account for the benefit of the Grantee on the books and records of
the Partnership subject to vesting.  As promptly as practicable after the LTIP
Unit Distribution Participation Date, an amount equal to the Contingent
Distributions that would have been paid with respect to those Award [2013] LTIP
Units that have become vested pursuant to Section 4 hereof (excluding any Award
[2013]-2 LTIP Units which are provided for separately in Section 3(b) hereof)
shall be paid to the Grantee.  Any portion of the notional account that is not
payable to the Grantee shall be forfeited and revert to the Partnership free and
clear of any claims by the Grantee.

 

(d)                                 Current Distributions paid with respect to
Award [2013] LTIP Units prior to the LTIP Unit Distribution Participation Date
will be subject to a full claw back to the extent that Award [2013] LTIP Units
do not vest at the end of the Performance Period and are therefore forfeited. 
The aggregate amount of such Current Distributions clawed back from the Grantee
shall be refunded to the Partnership as promptly as practicable after the end of
the Performance Period by offset against dividends payable to the Grantee on
Shares or distributions payable to the Grantee on Units or other amounts due to
the Grantee by the Company or the Partnership, or otherwise upon request from
the Partnership to the Grantee in cash.

 

(e)                                  To the extent that the Partnership makes
distributions to holders of Units partially in cash and partially in additional
Units or other securities, unless the Committee in its sole discretion
determines to allow the Grantee to make a different election, the Grantee shall
be

 

12

--------------------------------------------------------------------------------


 

deemed to have elected with respect to all [2013] LTIP Units eligible to receive
such distribution to receive 10% of such distribution in cash and 90% in Units,
with the cash component constituting the Current Distribution prior to the LTIP
Unit Distribution Participation Date.

 

8.                                      Restrictions on Transfer.  None of the
[2013] LTIP Units shall be sold, assigned, transferred, pledged or otherwise
disposed of or encumbered (whether voluntarily or involuntarily or by judgment,
levy, attachment, garnishment or other legal or equitable proceeding) (each such
action a “Transfer”), or redeemed in accordance with the Partnership Agreement
(a) prior to vesting, (b) until after December 31, [2015] other than in
connection with a Change of Control, and (c) unless such Transfer is in
compliance with all applicable securities laws (including, without limitation,
the Securities Act of 1933, as amended (the “Securities Act”)), and such
Transfer is in accordance with the applicable terms and conditions of the
Partnership Agreement; provided that clause (b) above shall not apply with
respect to the conversion into Units of [2013] LTIP Units that have become
vested in accordance with Sections 4 or 5 hereof (“Converted LTIP Units”) or
with respect to any Transfer either of [2013] LTIP Units that have become vested
in accordance with Sections 4 or 5 hereof or of Converted LTIP Units, so long as
such Transfer is permitted under the Partnership Agreement and is in connection
with donative, estate or tax planning by the Grantee; and provided, further,
that the Transferee agrees in writing with the Company and the Partnership not
to make any further Transfer of such vested [2013] LTIP Units or Converted LTIP
Units other than as permitted by this Section 8.  In connection with any
Transfer of [2013] LTIP Units, the Partnership may require the Grantee to
provide an opinion of counsel, satisfactory to the Partnership, that such
Transfer is in compliance with all federal and state securities laws (including,
without limitation, the Securities Act).  Any attempted Transfer of [2013] LTIP
Units not in accordance with the terms and conditions of this Section 8 shall be
null and void, and the Partnership shall not reflect on its records any change
in record ownership of any [2013] LTIP Units as a result of any such Transfer,
shall otherwise refuse to recognize any such Transfer and shall not in any way
give effect to any such Transfer of any [2013] LTIP Units.   This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.

 

9.                                      Changes in Capital Structure.  Without
duplication with the provisions of Section 6.2 of the Stock Plan, if (a) the
Company shall at any time be involved in a merger, consolidation, dissolution,
liquidation, reorganization, exchange of shares, sale of all or substantially
all of the assets or stock of the Company or other fundamental transaction
similar thereto, (b) any stock dividend, stock split, reverse stock split, stock
combination, reclassification, recapitalization, significant repurchases of
stock, or other similar change in the capital structure of the Company shall
occur, (c) any extraordinary dividend or other distribution to holders of shares
of Common Stock or Units other than regular cash dividends shall be made, or
(d) any other event shall occur that in each case in the good faith judgment of
the Committee necessitates action by way of appropriate equitable adjustment in
the terms of this Award, the LTIP or the [2013] LTIP Units, then the Committee
shall take such action as it deems necessary to maintain the Grantee’s rights
hereunder so that they are substantially proportionate to the rights existing
under this Award, the LTIP and the terms of the [2013] LTIP Units prior to such
event, including, without limitation: (i) adjustments in the Award [2013] LTIP
Units and the Award [2013]-2 LTIP Units, Share Price, Total Return or other
pertinent terms of this Award; and (ii) substitution of other awards under the
Stock Plan or otherwise.  The Grantee shall have

 

13

--------------------------------------------------------------------------------


 

the right to vote the [2013] LTIP Units if and when voting is allowed under the
Partnership Agreement, regardless of whether vesting has occurred.

 

10.                               Miscellaneous.

 

(a)                                 Amendments; Modifications.  This Agreement
may be amended or modified only with the consent of the Company and the
Partnership; provided that any such amendment or modification materially and
adversely affecting the rights of the Grantee hereunder must be consented to by
the Grantee to be effective as against him; and provided, further, that the
Grantee acknowledges that the Stock Plan may be amended or discontinued in
accordance with Section 6.6 thereof and that this Agreement may be amended or
canceled by the Committee, on behalf of the Company and the Partnership, for the
purpose of satisfying changes in law or for any other lawful purpose, so long as
no such action shall impair the Grantee’s rights under this Agreement without
the Grantee’s written consent.  Notwithstanding the foregoing, this Agreement
may be amended in writing signed only by the Company to correct any errors or
ambiguities in this Agreement and/or to make such changes that do not materially
adversely affect the Grantee’s rights hereunder.  No promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, with respect to the
subject matter hereof, have been made by the parties which are not set forth
expressly in this Agreement.  This grant shall in no way affect the Grantee’s
participation or benefits under any other plan or benefit program maintained or
provided by the Company.

 

(b)                                 Incorporation of Stock Plan; Committee
Determinations.  The provisions of the Stock Plan are hereby incorporated by
reference as if set forth herein.  In the event of a conflict between this
Agreement and the Stock Plan, this Agreement shall be controlling and
determinative.  The Committee will make the determinations and certifications
required by this Award as promptly as reasonably practicable following the
occurrence of the event or events necessitating such determinations or
certifications.  In the event of a Change of Control, the Committee will perform
any calculations set forth in Section 4 or Section 5 hereof required in
connection with such Change of Control and make any determinations relevant to
vesting with respect to this Award within a period of time that enables the
Company to conclude whether Award [2013] LTIP Units become vested or are
forfeited and whether any Award [2013]-2 LTIP Units need to be granted not later
than the date of consummation of the Change of Control.

 

(c)                                  Status as a Partner.  As of the grant date
set forth on Schedule A, the Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the number of Award [2013] LTIP Units
issued to the Grantee as of such date pursuant to Section 3(a) hereof by:
(A) signing and delivering to the Partnership a copy of this Agreement; and
(B) signing, as a Limited Partner, and delivering to the Partnership a
counterpart signature page to the Partnership Agreement (attached hereto as
Exhibit A).  The Partnership records shall reflect the issuance to the Grantee
of Award [2013]-2 LTIP Units pursuant to Section 3(b) hereof, if any, whereupon
the Grantee shall have all the rights of a Limited Partner of the Partnership
with respect to the total number of [2013] LTIP Units then held by the Grantee,
as set forth in the Partnership Agreement, subject, however, to the restrictions
and conditions specified herein and in the Partnership Agreement.

 

14

--------------------------------------------------------------------------------


 

(d)                                 Status of [2013] LTIP Units under the Stock
Plan.  Insofar as the LTIP has been established as an incentive program of the
Company and the Partnership, the [2013] LTIP Units are both issued as equity
securities of the Partnership and granted as awards under the Stock Plan.  The
Company will have the right at its option, as set forth in the Partnership
Agreement, to issue shares of Common Stock in exchange for Units into which
[2013] LTIP Units may have been converted pursuant to the Partnership Agreement,
subject to certain limitations set forth in the Partnership Agreement, and such
shares of Common Stock, if issued, will be issued under the Stock Plan.  The
Grantee must be eligible to receive the [2013] LTIP Units in compliance with
applicable federal and state securities laws and to that effect is required to
complete, execute and deliver certain covenants, representations and warranties
(attached as Exhibit B).  The Grantee acknowledges that the Grantee will have no
right to approve or disapprove such determination by the Committee.

 

(e)                                  Legend.  The records of the Partnership
evidencing the [2013] LTIP Units shall bear an appropriate legend, as determined
by the Partnership in its sole discretion, to the effect that such [2013] LTIP
Units are subject to restrictions as set forth herein, in the Stock Plan and in
the Partnership Agreement.

 

(f)                                   Compliance With Securities Laws.  The
Partnership and the Grantee will make reasonable efforts to comply with all
applicable securities laws.  In addition, notwithstanding any provision of this
Agreement to the contrary, no [2013] LTIP Units will become vested or be issued
at a time that such vesting or issuance would result in a violation of any such
laws.

 

(g)                                  Investment Representations; Registration. 
The Grantee hereby makes the covenants, representations and warranties set forth
on Exhibit B attached hereto.  All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee.  The Partnership will have no obligation to register under the
Securities Act any [2013] LTIP Units or any other securities issued pursuant to
this Agreement or upon conversion or exchange of [2013] LTIP Units.  The Grantee
agrees that any resale of the shares of Common Stock received upon the exchange
of Units into which [2013] LTIP Units may be converted shall not occur during
the “blackout periods” forbidding sales of Company securities, as set forth in
the then applicable Company employee manual or insider trading policy.  In
addition, any resale shall be made in compliance with the registration
requirements of the Securities Act or an applicable exemption therefrom,
including, without limitation, the exemption provided by Rule 144 promulgated
thereunder (or any successor rule).

 

(h)                                 Section 83(b) Election.  In connection with
each separate issuance of [2013] LTIP Units under this Award pursuant to
Section 3 hereof the Grantee hereby agrees to make an election to include in
gross income in the year of transfer the applicable [2013] LTIP Units pursuant
to Section 83(b) of the Code substantially in the form attached hereto as
Exhibit C and to supply the necessary information in accordance with the
regulations promulgated thereunder.

 

(i)                                     Severability.  If, for any reason, any
provision of this Agreement is held invalid, such invalidity shall not affect
any other provision of this Agreement not so held invalid, and each such other
provision shall to the full extent consistent with law continue in full force

 

15

--------------------------------------------------------------------------------


 

and effect.  If any provision of this Agreement shall be held invalid in part,
such invalidity shall in no way affect the rest of such provision not held so
invalid, and the rest of such provision, together with all other provisions of
this Agreement, shall to the full extent consistent with law continue in full
force and effect.

 

(j)                                    Governing Law.  This Agreement is made
under, and will be construed in accordance with, the laws of the State of
Delaware, without giving effect to the principles of conflict of laws of such
state.

 

(k)                                 No Obligation to Continue Position as an
Employee, Consultant or Advisor.  Neither the Company nor any affiliate is
obligated by or as a result of this Agreement to continue to have the Grantee as
an employee, consultant or advisor and this Agreement shall not interfere in any
way with the right of the Company or any affiliate to terminate the Grantee’s
service relationship at any time.

 

(l)                                     Notices.  Any notice to be given to the
Company shall be addressed to the Secretary of the Company at its principal
place of business and any notice to be given the Grantee shall be addressed to
the Grantee at the Grantee’s address as it appears on the employment records of
the Company, or at such other address as the Company or the Grantee may
hereafter designate in writing to the other.

 

(m)                             Withholding and Taxes.  No later than the date
as of which an amount first becomes includible in the gross income of the
Grantee for income tax purposes or subject to the Federal Insurance
Contributions Act withholding with respect to this Award, the Grantee will pay
to the Company or, if appropriate, any of its affiliates, or make arrangements
satisfactory to the Committee regarding the payment of, any United States
federal, state or local or foreign taxes of any kind required by law to be
withheld with respect to such amount.  The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company
and its affiliates shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to the Grantee.

 

(n)                                 Headings.  The headings of paragraphs hereof
are included solely for convenience of reference and shall not control the
meaning or interpretation of any of the provisions of this Agreement.

 

(o)                                 Counterparts.  This Agreement may be
executed in multiple counterparts with the same effect as if each of the signing
parties had signed the same document.  All counterparts shall be construed
together and constitute the same instrument.

 

(p)                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and any
successors to the Company and the Partnership, on the one hand, and any
successors to the Grantee, on the other hand, by will or the laws of descent and
distribution, but this Agreement shall not otherwise be assignable or otherwise
subject to hypothecation by the Grantee.

 

(q)                                 409A. This Agreement shall be construed,
administered and interpreted in accordance with a good faith interpretation of
Section 409A of the Code.  Any provision of this Agreement that is inconsistent
with Section 409A of the Code, or that may result in penalties

 

16

--------------------------------------------------------------------------------


 

under Section 409A of the Code, shall be amended, in consultation with the
Grantee and with the reasonable cooperation of the Grantee and the Company, in
the least restrictive manner necessary to (i) exclude the [2013] LTIP Units from
the definition of “deferred compensation” within the meaning of such
Section 409A or (ii) comply with the provisions of Section 409A, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions, in each case without
diminution in the value of the benefits granted hereby to the Grantee.

 

(r)                                    Complete Agreement.  This Agreement
(together with those agreements and documents expressly referred to herein, for
the purposes referred to herein) embody the complete and entire agreement and
understanding between the parties with respect to the subject matter hereof, and
supersede any and all prior promises, assurances, commitments, agreements,
undertakings or representations, whether oral, written, electronic or otherwise,
and whether express or implied, which may relate to the subject matter hereof in
any way.

 

--------------------------------------------------------------------------------

*These bracketed provisions only apply to the LTIP Unit Award Agreements of
Mr. Edward Coppola and Mr. Thomas O’Hern.

 

[signature page follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the          day of                                   ,
            .

 

 

THE MACERICH COMPANY

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

THE MACERICH PARTNERSHIP, L.P.

 

 

 

 

By:

The Macerich Company,

 

 

its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

Name:

 

18

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

The Grantee, desiring to become one of the within named Limited Partners of The
Macerich Company, L.P., hereby accepts all of the terms and conditions of
(including, without limitation, the provisions related to powers of attorney),
and becomes a party to, the Agreement of Limited Partnership, dated as of
March 16, 1994, of The Macerich Partnership, L.P., as amended (the “Partnership
Agreement”).  The Grantee agrees that this signature page may be attached to any
counterpart of the Partnership Agreement and further agrees as follows (where
the term “Limited Partner” refers to the Grantee:

 

1.                                      The Limited Partner hereby confirms that
it has reviewed the terms of the Partnership Agreement and affirms and agrees
that it is bound by each of the terms and conditions of the Partnership
Agreement, including, without limitation, the provisions thereof relating to
limitations and restrictions on the transfer of Partnership Units.  Without
limitation of the foregoing, the Limited Partner is deemed to have made all of
the acknowledgements, waivers and agreements set forth in Section 10.6 and 13.11
of the Partnership Agreement.

 

2.                                      The Limited Partner hereby confirms that
it is acquiring the Partnership Units for its own account as principal, for
investment and not with a view to resale or distribution, and that the
Partnership Units may not be transferred or otherwise disposed of by the Limited
Partner otherwise than in a transaction pursuant to a registration statement
filed by the Partnership (which it has no obligation to file) or that is exempt
from the registration requirements of the Securities Act of 1933, as amended
(the “Securities Act”), and all applicable state and foreign securities laws,
and the General Partner may refuse to transfer any Partnership Units as to which
evidence of such registration or exemption from registration satisfactory to the
General Partner is not provided to it, which evidence may include the
requirement of a legal opinion regarding the exemption from such registration. 
If the General Partner delivers to the Limited Partner shares of common stock of
the General Partner (“Common Shares”) upon redemption of any Partnership Units,
the Common Shares will be acquired for the Limited Partner’s own account as
principal, for investment and not with a view to resale or distribution, and the
Common Shares may not be transferred or otherwise disposed of by the Limited
Partner otherwise than in a transaction pursuant to a registration statement
filed by the General Partner with respect to such Common Shares (which it has no
obligation under the Partnership Agreement to file) or that is exempt from the
registration requirements of the Securities Act and all applicable state and
foreign securities laws, and the General Partner may refuse to transfer any
Common Shares as to which evidence of such registration or exemption from such
registration satisfactory to the General Partner is not provided to it, which
evidence may include the requirement of a legal opinion regarding the exemption
from such registration.

 

3.                                      The Limited Partner hereby affirms that
it has appointed the General Partner, any liquidator and authorized officers and
attorneys-in-fact of each, and each of those acting singly, in each case with
full power of substitution, as its true and lawful agent and attorney-in-fact,
with full power and authority in its name, place and stead, in accordance with
Section 6.10 of the Partnership Agreement, which section is hereby incorporated
by reference.  The foregoing power of attorney is hereby declared to be
irrevocable and a power coupled with an interest, and it shall

 

--------------------------------------------------------------------------------


 

survive and not be affected by the death, incompetency, dissolution, disability,
incapacity, bankruptcy or termination of the Limited Partner and shall extend to
the Limited Partner’s heirs, executors, administrators, legal representatives,
successors and assigns.

 

4.                                      The Limited Partner hereby irrevocably
consents in advance to any amendment to the Partnership Agreement, as may be
recommended by the General Partner, intended to avoid the Partnership being
treated as a publicly-traded partnership within the meaning of Section 7704 of
the Internal Revenue Code, including, without limitation, (a) any amendment to
the provisions of Section 9.1 or the Redemption Rights Exhibit of the
Partnership Agreement intended to increase the waiting period between the
delivery of a notice of redemption and the redemption date to up to sixty (60)
days or (b) any other amendment to the Partnership Agreement intended to make
the redemption and transfer provisions, with respect to certain redemptions and
transfers, more similar to the provisions described in Treasury Regulations
Section 1.7704 1(f).

 

5.                                      The Limited Partner hereby appoints the
General Partner, any Liquidator and authorized officers and attorneys-in-fact of
each, and each of those acting singly, in each case with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead, to execute and deliver any amendment
referred to in the foregoing paragraph 4(a) on the Limited Partner’s behalf. 
The foregoing power of attorney is hereby declared to be irrevocable and a power
coupled with an interest, and it shall survive and not be affected by the death,
incompetency, dissolution, disability, incapacity, bankruptcy or termination of
the Limited Partner and shall extend to the Limited Partner’s heirs, executors,
administrators, legal representatives, successors and assigns.

 

6.                                      The Limited Partner agrees that it will
not transfer any interest in the Partnership Units (i) through a national,
non-U.S., regional, local or other securities exchange or (ii) an
over-the-counter market (including an interdealer quotation system that
regularly disseminates firm buy or sell quotations by identified brokers or
dealers by electronic means or otherwise) or (iii) to or through (a) a person,
such as a broker or dealer, that makes a market in, or regularly quotes prices
for, interests in the Partnership or (b) a person that regularly makes available
to the public (including customers or subscribers) bid or offer quotes with
respect to any interests in the Partnership and stands ready to effect
transactions at the quoted prices for itself or on behalf of others.

 

7.                                      The Limited Partner acknowledges that
the General Partner shall be a third party beneficiary of the representations,
covenants and agreements set forth in Sections 4 and 5 hereof.  The Limited
Partner agrees that it will transfer, whether by assignment or otherwise,
Partnership Units only to the General Partner or to transferees that provide the
Partnership and the General Partner with the representations and covenants set
forth in Sections 4 and 5 hereof.

 

8.                                      This Acceptance shall be construed and
enforced in accordance with and governed by the laws of the State of Delaware,
without regard to the principles of conflicts of law.

 

--------------------------------------------------------------------------------


 

 

Signature Line for Limited Partner:

 

 

 

 

 

 

 

Name

 

 

 

Date:

 

 

 

 

 

Address of Limited Partner:

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES

 

The Grantee hereby represents, warrants and covenants as follows:

 

(a)                                 The Grantee has received and had an
opportunity to review the following documents (the “Background Documents”):

 

(i)                                     The Company’s latest Annual Report to
Stockholders;

 

(ii)                                  The Company’s Proxy Statement for its most
recent Annual Meeting of Stockholders;

 

(iii)                               The Company’s Report on Form 10-K for the
fiscal year most recently ended;

 

(iv)                              The Company’s Form 10-Q, if any, for the most
recently ended quarter filed by the Company with the Securities and Exchange
Commission since the filing of the Form 10-K described in clause (iii) above;

 

(v)                                 Each of the Company’s Current Report(s) on
Form 8-K, if any, filed since the end of the fiscal year most recently ended for
which a Form 10-K has been filed by the Company;

 

(vi)                              The Partnership Agreement;

 

(vii)                           The Stock Plan; and

 

(viii)                        The Company’s Articles of Amendment and
Restatement, as amended.

 

The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of [2013] LTIP Units shall not constitute an offer of [2013] LTIP Units until
such determination of suitability shall be made.

 

(b)                                 The Grantee hereby represents and warrants
that

 

(i)                                     The Grantee either (A) is an “accredited
investor” as defined in Rule 501(a) under the Securities Act, or (B) by reason
of the business and financial experience of the Grantee, together with the
business and financial experience of those persons, if any, retained by the
Grantee to represent or advise him with respect to the grant to him of [2013]
LTIP Units, the potential conversion of [2013] LTIP Units into units of limited
partnership of the Partnership (“Common Units”) and the potential redemption of
such Common Units for shares the Company’s common stock (“REIT Shares”), has
such knowledge, sophistication and experience in financial and business matters
and in making investment decisions of this type that the Grantee (I) is capable
of

 

--------------------------------------------------------------------------------


 

evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his own interest or has engaged
representatives or advisors to assist him in protecting his interests, and
(III) is capable of bearing the economic risk of such investment.

 

(ii)                                  The Grantee understands that (A) the
Grantee is responsible for consulting his own tax advisors with respect to the
application of the U.S. federal income tax laws, and the tax laws of any state,
local or other taxing jurisdiction to which the Grantee is or by reason of the
award of [2013] LTIP Units may become subject, to his particular situation;
(B) the Grantee has not received or relied upon business or tax advice from the
Company, the Partnership or any of their respective employees, agents,
consultants or advisors, in their capacity as such; (C) the Grantee provides
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept the award of [2013] LTIP
Units; and (D) an investment in the Partnership and/or the Company involves
substantial risks.  The Grantee has been given the opportunity to make a
thorough investigation of matters relevant to the [2013] LTIP Units and has been
furnished with, and has reviewed and understands, materials relating to the
Partnership and the Company and their respective activities (including, but not
limited to, the Background Documents).  The Grantee has been afforded the
opportunity to obtain any additional information (including any exhibits to the
Background Documents) deemed necessary by the Grantee to verify the accuracy of
information conveyed to the Grantee.  The Grantee confirms that all documents,
records, and books pertaining to his receipt of [2013] LTIP Units which were
requested by the Grantee have been made available or delivered to the Grantee. 
The Grantee has had an opportunity to ask questions of and receive answers from
the Partnership and the Company, or from a person or persons acting on their
behalf, concerning the terms and conditions of the [2013] LTIP Units.  The
Grantee has relied upon, and is making its decision solely upon, the Background
Documents and other written information provided to the Grantee by the
Partnership or the Company.

 

(iii)                               The [2013] LTIP Units to be issued, the
Common Units issuable upon conversion of the [2013] LTIP Units and any REIT
Shares issued in connection with the redemption of any such Common Units will be
acquired for the account of the Grantee for investment only and not with a
current view to, or with any intention of, a distribution or resale thereof, in
whole or in part, or the grant of any participation therein, without prejudice,
however, to the Grantee’s right (subject to the terms of the [2013] LTIP Units,
the Stock Plan, the agreement of limited partnership of the Partnership, the
articles of organization of the Company, as amended, and the Award Agreement) at
all times to sell or otherwise dispose of all or any part of his [2013] LTIP
Units, Common Units or REIT Shares in compliance with the Securities Act, and
applicable state securities laws, and subject, nevertheless, to the disposition
of his assets being at all times within his control.

 

--------------------------------------------------------------------------------


 

(iv)                              The Grantee acknowledges that (A) neither the
[2013] LTIP Units to be issued, nor the Common Units issuable upon conversion of
the [2013] LTIP Units, have been registered under the Securities Act or state
securities laws by reason of a specific exemption or exemptions from
registration under the Securities Act and applicable state securities laws and,
if such [2013] LTIP Units or Common Units are represented by certificates, such
certificates will bear a legend to such effect, (B) the reliance by the
Partnership and the Company on such exemptions is predicated in part on the
accuracy and completeness of the representations and warranties of the Grantee
contained herein, (C) such [2013] LTIP Units or Common Units, therefore, cannot
be resold unless registered under the Securities Act and applicable state
securities laws, or unless an exemption from registration is available,
(D) there is no public market for such [2013] LTIP Units and Common Units and
(E) neither the Partnership nor the Company has any obligation or intention to
register such [2013] LTIP Units or the Common Units issuable upon conversion of
the [2013] LTIP Units under the Securities Act or any state securities laws or
to take any action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the Common Units
for REIT Shares, the Company may issue such REIT Shares under the Stock Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such REIT Shares under
the Stock Plan at the time of such issuance, (II) the Company has filed a
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such REIT Shares and (III) such Form S-8 is
effective at the time of the issuance of such REIT Shares.  The Grantee hereby
acknowledges that because of the restrictions on transfer or assignment of such
[2013] LTIP Units acquired hereby and the Common Units issuable upon conversion
of the [2013] LTIP Units which are set forth in the Partnership Agreement or
this Agreement, the Grantee may have to bear the economic risk of his ownership
of the [2013] LTIP Units acquired hereby and the Common Units issuable upon
conversion of the [2013] LTIP Units for an indefinite period of time.

 

(v)                                 The Grantee has determined that the [2013]
LTIP Units are a suitable investment for the Grantee.

 

(vi)                              No representations or warranties have been
made to the Grantee by the Partnership or the Company, or any officer, director,
stockholder, agent, or affiliate of any of them, and the Grantee has received no
information relating to an investment in the Partnership or the [2013] LTIP
Units except the information specified in paragraph (b) above.

 

(c)                                  So long as the Grantee holds any [2013]
LTIP Units, the Grantee shall disclose to the Partnership in writing such
information as may be reasonably requested with respect to ownership of [2013]
LTIP Units as the Partnership may deem reasonably necessary to ascertain and to
establish compliance with provisions of the Code, applicable to the Partnership
or to comply with requirements of any other appropriate taxing authority.

 

(d)                                 The Grantee hereby agrees to make an
election under Section 83(b) of the Code with respect to the [2013] LTIP Units
awarded hereunder, and has delivered with this Agreement a completed, executed
copy of the election form attached hereto as Exhibit C.  The

 

--------------------------------------------------------------------------------


 

Grantee agrees to file the election (or to permit the Partnership to file such
election on the Grantee’s behalf) within thirty (30) days after the award of the
[2013] LTIP Units hereunder with the IRS Service Center at which such Grantee
files his personal income tax returns, and to file a copy of such election with
the Grantee’s U.S. federal income tax return for the taxable year in which
[2013] LTIP Units are issued or awarded to the Grantee.

 

(e)                                  The address set forth on the signature
page of this Agreement is the address of the Grantee’s principal residence, and
the Grantee has no present intention of becoming a resident of any country,
state or jurisdiction other than the country and state in which such residence
is sited.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(b)
OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.                                      The name, address and taxpayer
identification number of the undersigned are:

 

Name:                                                      (the “Taxpayer”)

 

Address:

 

 

Social Security No./Taxpayer Identification No.:

 

2.                                      Description of property with respect to
which the election is being made:

 

The election is being made with respect to                      [2013] LTIP
Units in The Macerich Partnership, L.P. (the “Partnership”).

 

3.                                      The date on which the [2013] LTIP Units
were transferred is                       , [2013].  The taxable year to which
this election relates is calendar year [2013].

 

4.                                      Nature of restrictions to which the
[2013] LTIP Units are subject:

 

(a)                                 Until the [2013] LTIP Units vest, the
Taxpayer may not transfer in any manner any portion of the [2013] LTIP Units
without the consent of the Partnership.

 

(b)                                 The Taxpayer’s [2013] LTIP Units vest in
accordance with the vesting provisions described in the Schedule attached
hereto.  Unvested [2013] LTIP Units are forfeited in accordance with the vesting
provisions described in the Schedule attached hereto.

 

5.                                      The fair market value at time of
transfer (determined without regard to any restrictions other than restrictions
which by their terms will never lapse) of the [2013] LTIP Units with respect to
which this election is being made was $0 per [2013] LTIP Unit.

 

6.                                      The amount paid by the Taxpayer for the
[2013] LTIP Units was $0 per [2013] LTIP Unit.

 

7.                                      A copy of this statement has been
furnished to the Partnership and The Macerich Company.

 

Dated:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE TO 83(b) ELECTION

 

Vesting Provisions of [2013] LTIP Units

 

The [2013] LTIP Units are subject to performance-based vesting. 
Performance-based vesting will be from 0-200% based on The Macerich Company’s
(the “Company”) per-share total return to holders of the Company’s common stock
(the “Total Return”) for the period from January 1, [2013] through December 31,
[2013] (or earlier in certain circumstances).  The [2013] LTIP Units may vest
depending on the percentile rank of the Company in terms of Total Return
relative to the Total Return of a group of peer REITs (the “Peer REITs”), as
measured at the end of the performance period.  Vesting of the [2013] LTIP Units
will occur as follows:

 

Percentile Rank

 

Award Earned (*)

 

At or above the 75th percentile

 

200

%

At the 50th percentile

 

100

%

At the 25th percentile

 

50

%

Below the 25th percentile

 

0

%

 

--------------------------------------------------------------------------------

(*) Linear interpolation between tiers.

 

Notwithstanding the foregoing, if for the performance period the Total Return on
an absolute basis is less than 3%, then the Committee may in its sole and
absolute discretion make equitable adjustments to the vesting criteria for the
[2013] LTIP Units set forth above regardless of the percentile rank of the
Company’s Total Return relative to the Total Return of the Peer REITs.  The
above vesting is conditioned upon the Taxpayer remaining an employee of the
Company through the applicable vesting date, and subject to acceleration of the
vesting determination in the event of a change of control of the Company or
termination of the Taxpayer’s service relationship with the Company under
specified circumstances.  Unvested [2013] LTIP Units are subject to forfeiture
in the event of failure to vest based on the determination of the
performance-based percentage.

 

--------------------------------------------------------------------------------


 

SCHEDULE A TO [2013] LTIP UNIT AWARD AGREEMENT

 

Date of Award Agreement:

Name of Grantee:

Number of [2013] LTIP Units Subject to Grant:

Grant Date:

 

Initials of Company representative:

 

 

 

 

Initials of Grantee:

 

 

 

--------------------------------------------------------------------------------
